DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  
Regarding claim 5, “Anon-transitorycomputer-readablestroagemediumstoring” in line 1 should be changed to “A non-transitory computer-readable storage medium storing” in order to correct a grammatical informality. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (U.S. 2014/0278147).
Regarding claim 1:
Sasaki discloses  a quantitative phase analysis device, which is configured to perform quantitative phase analysis of crystalline phases contained in a sample based on a powder diffraction pattern of the sample, the quantitative phase analysis device comprising:
 at least one processor (Fig. 1, 2); and 
at least one memory device (Fig. 1, 5) that stores a plurality of instructions ([0026], program), which when executed by the at least one processor ([0026], execution by computer), cause the at least one processor to:
 acquire the powder diffraction pattern of the sample (Fig. 2, 1, diffraction pattern acquiring); 
acquire information on a plurality of crystalline phases contained in the sample ([0029]-[0030], information about each phase has been identified; Fig. 3, step b);
 acquire a fitting function for each of the plurality of crystalline phases ([0035]-[0036], fitting function acquired; Fig. 4); 
execute whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for each of the plurality of crystalline phases, to thereby acquire a fitting result ([0036]-[0041], whole pattern fitting using a fitting function; Fig. 4); and 
calculate a weight ratio of the plurality of crystalline phases based on the fitting result ([0038], [0041], and [0044], contents of crystalline phases obtained after fitting), 
wherein the fitting function for each of the plurality of crystalline phases ([0035]-[0036], fitting function acquired; Fig. 4) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition ([0036], Pawley method), a second fitting function that uses an integrated intensity obtained by observation or calculation ([0030], integrated intensities), and a third fitting function that uses a profile intensity obtained by observation or calculation ([0038], profile fitting, Rietveld method).
Regarding claim 3:
Sasaki discloses the quantitative phase analysis device according to claim 1, wherein the quantitative phase analysis device is configured to select, for the plurality of crystalline phases, two or more types of fitting functions ([0036]-[0037], fitting functions use integrated intensities and profile fitting) among the first fitting function to the third fitting function ([0036]-[0037], fitting functions use integrated intensities and profile fitting).
Regarding claim 4:
Sasaki discloses  a quantitative phase analysis method for performing quantitative phase analysis of crystalline phases contained in a sample based on a powder diffraction pattern of the sample, the quantitative phase analysis method comprising:
 acquiring the powder diffraction pattern of the sample (Fig. 2, 1, diffraction pattern acquiring);
 acquiring information on a plurality of crystalline phases contained in the sample ([0029]-[0030], information about each phase has been identified; Fig. 3, step b); 
acquiring a fitting function for each of the plurality of crystalline phases ([0035]-[0036], fitting function acquired; Fig. 4); 
executing whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for each of the plurality of crystalline phases, to thereby acquire a fitting result ([0036]-[0041], whole pattern fitting using a fitting function; Fig. 4); and
 calculating a weight ratio of the plurality of crystalline phases based on the fitting result ([0038], [0041], and [0044], contents of crystalline phases obtained after fitting), 
wherein the fitting function for each of the plurality of crystalline phases ([0035]-[0036], fitting function acquired; Fig. 4) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition ([0036], Pawley method), a second fitting function that uses an integrated intensity obtained by observation or calculation ([0030], integrated intensities), and a third fitting function that uses a profile intensity obtained by observation or calculation ([0038], profile fitting, Rietveld method).
Regarding claim 5:
Sasaki discloses a non-transitory computer-readable storage medium (Fig. 1, 5) storing a quantitative phase analysis program ([0026], program) for performing quantitative phase analysis of crystalline phases contained in a sample based on a powder diffraction pattern of the sample, the quantitative phase analysis program causing a computer to execute processing comprising: acquiring the powder diffraction pattern of the sample (Fig. 2, 1, diffraction pattern acquiring);
 acquiring information on a plurality of crystalline phases contained in the sample ([0029]-[0030], information about each phase has been identified; Fig. 3, step b); 
acquiring a fitting function for each of the plurality of crystalline phases ([0035]-[0036], fitting function acquired; Fig. 4); 
executing whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for each of the plurality of crystalline phases, to thereby acquire a fitting result ([0036]-[0041], whole pattern fitting using a fitting function; Fig. 4); and
 calculating a weight ratio of the plurality of crystalline phases based on the fitting result ([0038], [0041], and [0044], contents of crystalline phases obtained after fitting), 
wherein the fitting function for each of the plurality of crystalline phases ([0035]-[0036], fitting function acquired; Fig. 4) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition ([0036], Pawley method), a second fitting function that uses an integrated intensity obtained by observation or calculation ([0030], integrated intensities), and a third fitting function that uses a profile intensity obtained by observation or calculation ([0038], profile fitting, Rietveld method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 2014/0278147) in view of Toraya (“A new method of quantitative phase analysis using X-ray powder diffraction: direct derivation of weight fractions from observed integrated intensities and chemical compositions of individual phases”).
Regarding claim 2:
Sasaki discloses the quantitative phase analysis device according to claim 1.
However, Sasaki fails to disclose wherein calculating the weight ratio includes calculating a weight fraction by using an intensity-composition formula.
Toraya teaches wherein calculating the weight ratio includes calculating a weight fraction by using an intensity-composition formula (Pg. 1510, Col. 1, eq. 7, weight fraction calculated using intensity composition formula).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Sasaki with the calculation taught by Toraya in order to improve the accuracy of results for more complex powder diffraction patterns (Toraya; Pg.1508, abstract). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doi (U.S. 2018/0356354)- X-ray diffraction analysis method for identifying crystal phases. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884